Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered April 16, 1984, convicting him of robbery in the third degree, upon his plea of guilty, and sentencing him to an indeterminate term of imprisonment with a maximum of four years.
Judgment affirmed.
Defendant has not preserved for appellate review the issue of the sufficiency of the plea allocution (see, CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636; People v Bell, 47 NY2d 839; People v Mattocks, 100 AD2d 944; People v Lawrence, 100 AD2d 944; People v Ortiz, 105 AD2d 809). Furthermore, were we to review this issue in the interest of justice, vacatur of the plea would not be required because the allocution was sufficient (People v Harris, 61 NY2d 9). Mangano, J. P., Gibbons, Niehoff and Lawrence, JJ., concur.